                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA              )    CASE NO. 4:19-cr-193
                                      )
      v.                              )
                                      )
PAUL FRANCIS DUNN, III                )

                                    ORDER

      Based upon the motion of the Government, and for good cause shown therein,

the Government’s motion for leave of absence is GRANTED for the following dates:

            a)    December 30, 2019-January 3, 2020
            b)    January 22-24, 2020

      IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

      SO ORDERED, this WK day of 'HFHPEHU 2019.




                                     __________________________________________
                                      ___________________________
                                                               _ __
                                     CHRISTOPHER
                                     CHRISTOPO HER L. RA< A
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
